NEWMAN, Circuit Judge,
concurring in part, dissenting in part.
I agree with the court’s conclusion that the summary judgment of non-infringement was not warranted, for there was not adequate opportunity for the plaintiff to present evidence of disputed facts. I also agree that inequitable conduct was not shown, for the additional references are cumulative to the references that were before the examiner.
I write for I do not share my colleagues’ criticism of the terseness of the district court’s opinion on the issues of patent validity and am concerned with our lack of guidance on remand. I also believe that we are remiss in declining to review the construction of the claims on this appeal.
1.
The panel majority criticizes the absence of detail in the district court’s analysis of Dornoch’s invalidity defenses. While the district court’s analysis was brief, it relied on the elaborate record that had been developed in the Patent and Trademark Office in connection with Dornoch’s attempted interference involving the inventions in suit, a record that was fully before the district court. Although my colleagues fault the court for relying on this record, they offer no guidance as to why that reasoning was deficient, thus providing an appellate opinion that is even sketchier than the opinion it criticizes.
As the panel did not reach the merits of the invalidity issues, I do not reach them here. However, the issues of anticipation and obviousness had been heavily explored by the examiner in the course of Dornoch’s attempts to provoke an interference. This record went far beyond routine examination, and explored at length the same is*939sues that were raised before the district court. Our authority, as well as obligation, is to give plenary review of the grant of summary judgment. Thus, if my colleagues believe that the district court erred in relying on the patent examiner’s analysis of why the inventions were not the same, we should explain where the error arose.
As for the question of obviousness, a matter of law based on underlying facts, the district court pointed out a pervasive legal flaw in the defense: that the defendant cited no teaching, suggestion, or motivation for combining the teachings of the cited references. For example, for the ’255 patent the district court stated that there was no showing of a motivation to combine references; such a showing is essential to a ruling of invalidity based on obviousness. Absent at least a proffer of such evidence by the defendant, invalidity on this ground could not be established. No more than a sentence or two to'this effect is ordinarily needed on this aspect; if more is required in this case, we should identify what it is.
For the ’476 patent, the district court observed that the same references that were cited to the court had also been before the patent examiner. The court did not provide an in-depth explanation of its decision to sustain the remaining patents, relying on the rulings of the patent examiner. However, in faulting this analysis, the panel majority does not mention that Dornoch had tried vigorously and unsuccessfully to provoke an interference in the PTO on the grounds that the inventions were the same or obvious variants of the same references, the same arguments that it now raises. Thus the district court did not merely rely on the presumption of validity, as the majority hints; instead there was an extensive administrative proceeding on the very issues that Dornoch now raises.
The parties briefed the validity aspects in extensive detail, providing a full basis for appellate review. I must, respectfully, dissent from the panel’s failure to provide such review.
2.
The claim construction was decided by the district court, with a full opinion. Both parties raise questions and challenges to various aspects thereof. The panel majority declines to “reach the district court’s claim construction.” However, when claim construction has been decided by the trial court and duly appealed, our obligation is to review the decision, and decide the claim construction, de novo. Our appellate treatment is particularly flawed because the district court proceeded in accordance with a incorrect view of § 112 116, presenting an opinion that may defeat finality of this litigation on remand, to the disadvantage of the parties as well as the judicial process.